1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
7
8                         CENTRAL DISTRICT OF CALIFORNIA

9    LINDA J. BARRIS,                          )   No. 8:19-cv-02262 (VEB)
10                                             )
             Plaintiff,                        )   ORDER AWARDING EQUAL
11                                             )   ACCESS TO JUSTICE ACT
12                  v.                         )   ATTORNEYS’ FEES AND COSTS
                                               )
13
     ANDREW SAUL,                              )
14   Commissioner of Social Security,          )
15                                             )
             Defendant.                        )
16                                             )
17           Based upon the parties’ Stipulation for Award and Payment of Attorneys’
18   Fees:
19           IT IS ORDERED that the Commissioner shall pay attorneys’ fees and
20   expenses the amount of FIVE THOUSAND THIRTY-SIX DOLLARS and FORTY-
21   THREE CENTS ($5,036.43), and costs under 28 U.S.C. § 1920 in the amount of
22   FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C. §§ 2412(d),
23   1920, subject to the terms of the Stipulation.
24
25           Dated: May 10, 2021
26
                               /s/Victor E. Bianchini
27                             VICTOR E. BIANCHINI
28                             UNITED STATES MAGISTRATE JUDGE
